Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance: the combination of elements as claimed is deemed to be directed to an unobvious improvement over the invention patented by JP 8 210305. JP 8 210305 discloses a hydraulic system comprising first and second proportional valves (4, 5) of a differential pressure regulator regulating first and second pressures (PA, PB) supplied to first and second hydraulic receivers (of 10); 
wherein when an operation extent of the operation member is at a neutral position of the operation member, the first and second pressures (IA0, IB0) are substantially the same; in a dead zone between zero at the neutral position of the operation member and a predetermined extent greater than zero upon operating the operation member from the neutral position thereof towards a predetermined direction, the first and second pressures are not substantially the same, and result in the differential pressure between the first and second pressures to be less than the required pressure (PA < PA0, fig 4, due to IA (=l1) – IB (= IB2) < I necessary to generate a pressure difference of PA0) and when the operation extent of the operation member is beyond the dead zone upon further operating the operation member towards the predetermined direction, the first pressure increases in accordance with the operation extent and the second pressure stays constant (corresponding to IB2).

The difference (claim 1) comprises that when the operation extent of the operation member is in the dead zone between zero at the neutral position of the operation member and the predetermined extent greater than zero upon operating the operation member from the neutral position thereof towards a predetermined direction, the first pressure is substantially the same as the second pressure, and when the operation extent of the operation member is beyond the dead zone upon further operating the operation member towards the predetermined direction, the second pressure decreases


Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, preferably accompanies the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745